Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number16/401,549  filed 5/02/19.  Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, the species of Figures 5A-5E in the reply filed on 6/07/22 is acknowledged.  The traversal is on the ground(s) that the there is no serious burden on the examiner to search and examine all of the groups and species together.  This is not found persuasive because as outline int eh restriction requirement mailed 3/07/22 it is an undue burden to search for all of the variants disclosed and to formulate multiple rejections to the different species and respond to arguments for each group/species.  For example, the prior art applicable to the elected species of Figures 5A-5E including a two frame elements and a living hinge would unlikely by applicable to the various hub embodiments.  Each of the disclosed embodiments require separate searches.  Even where the classification searches may overlap there is an undue burden to look for all of the various mutually exclusive features of the various embodiments within any one classification search.  The different embodiments require different text queries.  As such, the requirement is still deemed proper and is therefore made FINAL.

Applicant states the claims 13-19 read on the elected species.  The examiner respectfully disagrees.  
With respect to claim 15, the elected embodiment includes no collars.  The elected embodiment uses tabs 218 as a means for retaining the elastic elements 220.  Collars are disclosed with other embodiments.  For example see elements 762, 764, 1130 1640.
With respect to claim 16, as noted above no collars are included in the elected embodiment but further yet there is no hub.  The elected species uses a living hinge 216.  Hubs are included in other non-elected embodiments.  See for example 1100, 
With respect to claim 17, no tension cartridge is included within the elected embodiment.  The tension cartridge is disclosed as element 520 in the non-elected species of Figures 8A-8D.
With respect to claim 18, no locking and release mechanism is included within the elected embodiment.  The locking and release mechanism 1s disclosed as element  640 in the non-elected species of Figures 9A-9C. Non-elected embodiments of Figs. 13A-G, 16A-C and 19B also include locking and release mechanisms.
With respect to claim 19, as noted above there is no hub in the elected embodiment and additionally the elected embodiment is directed to two frame hinged in linear fashion and do not form an X-shaped frame assembly as required in claim 19.
Accordingly, claims 1-12 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

The information disclosure statement (IDS) submitted on 7/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings filed 5/02/19 are approved.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,043,779 to Mendenhall et al.
Mendnahall provides a “play-yard” comprising a dynamic hinge assembly 62 comprised of an elastic member, cord 61 having a first portion attached to a first frame element 500 and a second portion attached to a second frame element 501.  The spring having an intermediate portion retained in tension to bias the first and second frame elements from a first configuration to a second configuration as shown in figures 4 and 5.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0172879 to Hsu.
Hsu provides playpen considered to meet the limitation of a “play-yard” comprising a dynamic hinge assembly [Fig. 9] comprised of an elastic member, spring 42, having a first portion attached to a first frame element 50 and a second portion attached to a second frame element 50.  The spring having an intermediate portion retained in tension to bias the first and second frame elements from a first configuration to a second configuration.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0188040 to Cheng.
Cheng provides a baby bed frame considered to meet the limitation of a “play-yard” comprising a dynamic hinge assembly comprised of an elastic member, band 3, having a first portion attached to a first frame element 2 and a second portion attached to a second frame element 2.  The spring having an intermediate portion retained in tension to bias the first and second frame elements from a first configuration [fig. 6] to a second configuration [Fig. 4].

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/00756570 to Crumrine.
Crumrine provides a collapsible containment device for a child frame considered to meet the limitation of a “play-yard” [Fig. 1] comprising a dynamic hinge assembly [Fig. 1A] comprised of a spring loaded elastic member 220, having a first portion attached to a first frame element  and a second portion attached to a second frame element .  The spring having an intermediate portion retained in tension to bias the first and second frame elements from a first configuration to a second configuration [0042-0045].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular:
U.S. Patent 500,086 to Van Wagoner provides aspiring biased hinge where the spring B is a continuous spring band.
U.S. Patent 6,915,545 to Chen. Chen provides playpen considered to meet the limitation of a “play-yard” comprising a dynamic hinge assembly [Fig. 4] comprised of an elastic member, spring 38, having a first portion attached to a first frame element 20 at 33a and a second portion attached to a second frame element 20 at 33b.  The spring having an intermediate portion retained in tension to bias the first and second frame elements from a first configuration to a second configuration.
U.S. 2011/0229251 to Yeh provides a spring biased hinge assembly 5 for a playpen frame.
U.S. 2016/0090768 to Mooers teaches elastomeric bands 62/64 providing a spring force to a hinge assembly having one end mounted a first frame member 14 and an opposite end mounted to a second frame member 18.
U.S. 2019/0098782 to Mayfield teaches a device having a spring loaded living hinge.
	U.S. Patent 9,085,914 to Kalm provides a hinge assembly with a spring 36A which biases a frame from one position to another [Figs. 5-6].
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636